 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     CLAUDE GRANT,
 8                                                             Case No. 2:20-cv-01629-JAD-NJK
                Plaintiff(s),
 9                                                               Report and Recommendation
     v.
10
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT, et al.,
12              Defendant(s).
13          Initiating a federal lawsuit creates attendant responsibilities for a plaintiff.          Most
14 fundamentally, the plaintiff is required to take the steps necessary to prosecute his case. See Fed.
15 R. Civ. P. 41(b). In advancing the case, the plaintiff must also comply with the governing rules
16 and the Court’s orders. See, e.g., Fed. R. Civ. P. 16(f)(1)(C); Local Rule IA 11-8. Although a
17 plaintiff proceeding without an attorney is provided some leeway with respect to his filings, pro
18 se litigants are still required to comply with these obligations. See, e.g., Ghazali v. Moran, 46 F.3d
19 52, 54 (9th Cir. 1995).
20          Despite being filed nearly nine months ago, this case has never gotten off the ground. One
21 of the first actions in a new case is for a plaintiff (pro se or otherwise) to initiate a conference with
22 the opposing party and to file a proposed discovery plan. Local Rule 26-1(a). When that had not
23 been done in timely fashion in this case, the Court ordered the parties to file either a joint discovery
24 plan or a status report by February 12, 2021. Docket No. 27. 1 Plaintiff did not comply with that
25 order. See Docket No. 30 at 1-2 (representations from Defendants as to the inability to confer with
26
27          1
              During this time period, there was some uncertainty as to whether Plaintiff was
   represented by counsel or proceeding pro se. See Docket Nos. 26, 29, 31. The record was later
28 clarified that Plaintiff is proceeding pro se. See Docket No. 32.

                                                       1
 1 Plaintiff). On March 1, 2021, the Court ordered Plaintiff to “promptly confer with defense counsel
 2 regarding the discovery plan” and further ordered that a joint discovery plan had to be filed by
 3 March 12, 2021. Docket No. 34. Plaintiff had not contacted defense counsel, see Docket No. 36,
 4 and no joint discovery plan was filed by that date, see Docket No. 35. As a result, the Court
 5 ordered Plaintiff to show cause why the case should not be dismissed for failure to prosecute,
 6 violation of the local rules, and violation of the Court’s orders. Docket No. 37. Plaintiff responded
 7 with a filing addressing the substance of his claims without addressing the violations at issue. See
 8 Docket No. 38. Given that Plaintiff at least responded, the Court provided a final opportunity to
 9 comply with his obligations accompanied by a final round of warnings:
10                         What is currently before the Court is Plaintiff’s failure to
                   comply with the applicable rules and the Court’s orders. A party
11                 proceeding without an attorney is required to comply with the
                   governing rules and orders. See, e.g., Ghazali v. Moran, 46 F.3d 52,
12                 54 (9th Cir. 1995). Violation of these rules and orders may lead to
                   significant ramifications, including potentially the dismissal of a
13                 plaintiff’s case.
14                        The Court will afford Plaintiff one final opportunity to
                   comply with his obligations on this issue. Plaintiff must promptly
15                 contact defense counsel to confer regarding a discovery plan.
                   Moreover, a joint discovery plan must be filed by May 3, 2021.
16                 FAILURE TO COMPLY WITH THIS ORDER MAY RESULT
                   IN A RECOMMENDATION THAT THE CASE BE
17                 DISMISSED.
18                        The Court will otherwise defer resolution of the pending
                   order to show cause so that it can evaluate whether Plaintiff has
19                 complied with his obligations as stated above.
20 Docket No. 39 at 1-2 (emphasis in original). Plaintiff thereafter communicated with defense
21 counsel by telephone, but otherwise declined to approve a joint discovery plan to be filed with the
22 Court. See Docket No. 40 at 2. Several additional weeks have passed since the deadline set for
23 the joint discovery plan with no filing of a joint discovery plan and no other activity reflected on
24 the docket. Accordingly, months after it was due, the Court still has not been presented with a
25 joint discovery plan.
26         Plaintiff’s failure to comply with the Court’s orders is an abusive litigation practice that
27 has interfered with the Court’s ability to hear this case, delayed litigation, disrupted the Court’s
28 timely management of its docket, wasted judicial resources, and threatened the integrity of the

                                                     2
 1 Court’s orders and the orderly administration of justice. Sanctions less drastic than dismissal are
 2 unavailable because Plaintiff has been unable or unwilling to comply with the Court’s orders
 3 despite the explicit warning that dismissal could result.
 4         Accordingly, the undersigned RECOMMENDS that this case be DISMISSED.
 5         Dated: May 25, 2021
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9                                              NOTICE
10         This report and recommendation is submitted to the United States District Judge assigned
11 to this case pursuant to 28 U.S.C. § 636(b)(1).         A party who objects to this report and
12 recommendation must file a written objection supported by points and authorities within fourteen
13 days of being served with this report and recommendation. Local Rule IB 3-2(a). Failure to file
14 a timely objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951
15 F.2d 1153, 1157 (9th Cir. 1991).
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
